Citation Nr: 0735705	
Decision Date: 11/13/07    Archive Date: 11/26/07

DOCKET NO.  05-28 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder, to include as secondary to service-connected status 
post osteotomies involving the right first and second 
metatarsals.  

2.  Entitlement to service connection for a back disorder, to 
include as secondary to service-connected status post 
osteotomies involving the right first and second metatarsals.  

3.  Entitlement to service connection for an arthritic 
condition of the neck, to include as secondary to service-
connected status post osteotomies involving the right first 
and second metatarsals.  

4.  Entitlement to service connection for a left foot 
disorder, to include as secondary to service-connected status 
post osteotomies involving the right first and second 
metatarsals.  

5.  Entitlement to an increased evaluation for status post 
osteotomies involving the first and second metatarsals, right 
foot, currently evaluated as 30 percent disabling.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from April 1977 to April 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2004 and May 2005 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Cleveland, Ohio.  Thereafter, 
the Providence, Rhode Island, RO assumed jurisdiction.  

The issues of entitlement to service connection for a left 
foot disorder, a bilateral knee disorder, a back disorder, 
and an arthritic condition of the neck, all to include as 
secondary to service-connected status post osteotomies 
involving the right first and second metatarsals, are 
remanded to the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.  


FINDING OF FACT

The veteran has effective function of the right foot; loss of 
use of the right foot is not shown by objective medical 
evidence.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
status post osteotomies involving the first and second 
metatarsals of the right foot have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1) 4.2, 4.7, 4.10, 
4.14, 4.21, 4.40, 4.41, 4.45, 4.59, 4.63, 4.68, Diagnostic 
Code 5284 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The July 2004 VCAA letter informed the veteran of the 
information and evidence necessary to substantiate the claim, 
what types of evidence VA would undertake to obtain, and what 
evidence the appellant was responsible for obtaining.  The 
July 2004 VCAA letter told him to submit all evidence in his 
possession that would be helpful to his claim.  He was 
thereby put on notice to submit relevant evidence in his 
possession.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

This appeal involves a disability that has been recognized as 
service connected.  The first three Dingess elements are thus 
substantiated.

The VCAA letter provided notice as to the degree of 
disability.  The veteran was provided with notice on the 
effective date element in March 2006.  He did not receive 
legally sufficient VCAA notice with regard to an effective 
date.  As the issue of an increased evaluation is being 
denied and no effective date is being set, there is no 
prejudice to the veteran.

The Board finds that there has been compliance with the 
assistance provisions set forth in the law and regulation.  
All available service medical, VA, and private treatment 
records have been obtained.  No other relevant records have 
been identified.  The veteran was also afforded several VA 
examinations.  As such, no further action is necessary to 
assist the claimant with the claim.

Increased Evaluation

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Under Diagnostic Code 5283, a 10 percent rating is assigned 
for moderate malunion or nonunion of the metatarsal bones.  A 
20 percent evaluation is assigned for a moderately severe 
condition, and a 30 percent evaluation is assigned for a 
severe condition. 38 C.F.R. § 4.71a, DC 5283. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5284, a moderate 
foot injury warrants a 10 percent rating.  A moderately 
severe foot injury warrants a 20 percent rating.  A severe 
foot injury warrants a 30 percent evaluation. 

The Board observes that the note to Code 5284 indicates that 
a 40 percent disability rating may be assigned if there is 
actual loss of use of the foot.  Loss of use will be held to 
exist when no effective function remains other than that 
which would be equally well served by amputation and use of a 
prosthetic.  38 C.F.R. § 4.63.  

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that 
pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis 
for a rating for a disability rated based on limitation of 
motion, regardless of whether or not the limitation of motion 
specified in the Diagnostic Code criteria is shown).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance. Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled.  
Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is to be 
considered in evaluating the degree of disability, but a 
little-used part of the musculoskeletal system may be 
expected to show evidence of disuse, through atrophy, the 
condition of the skin, absence of normal callosity, or the 
like.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability. It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

Service connection is currently in effect for status post 
osteotomies involving the first and second metatarsals, right 
foot, which has been rated as 30 percent disabling.  In 
August 2004, the veteran requested an increased evaluation.  

In conjunction with his request for an increased evaluation, 
the veteran was afforded a VA examination in September 2004.  
Examination of the right foot revealed a 3 inch scar medial 
side of his right large metatarsophalangeal joint.  There was 
marked hallux valgus.  The veteran had a problem with his 
second right toe in that it dorsiflexed and had no function 
because of a disconnection of his toe.  The scar was at the 
base of the toe and was well healed.  A diagnosis of hallux 
valgus right large toe was rendered.  The examiner noted that 
the veteran had continuing problems with his right hallux 
valgus which had resulted in further surgery at the 
Providence VA hospital with reoperation and also difficulties 
of the right second toe, which at the time of the examination 
resulted in a loss of motion of his second right toe with 
dorsiflexion.  The examiner noted that there were no records 
available to review at the time of the examination.  

At the time of a January 2006 VA examination, the veteran 
stated that after walking 1/2 mile, a sharp pain would ensue in 
the area of the first ray, i.e., first metatarsal, medial 
cuneiform, navicular area.  The sharp pain also ensued after 
standing for only five minutes.  The veteran indicated that 
he was retired.  He wore an extra depth SAS shoe with an 
orthotic and this helped, but the pain persisted.  He was not 
taking any medication for this problem.  The veteran did 
relate significant instability because of the pain of the sub 
metatarsal.  He altered his gait and was now noticing an 
increase in symptomatology.  The veteran did have significant 
hyperkeratotic formation and callus formation plantarly on 
the right foot, indicative of abnormal weightbearing.  He did 
have normal arch morphology.  The veteran had significant 
tenderness and at times weakness.  Edema was also 
occasionally present as was instability.  The veteran also 
had tenderness and painful motion.  

Physical examination revealed palpable pedal pulses, dorsalis 
pedis 2/4 and posterior tibialis 2/4, bilaterally.  
Neurological examination revealed intact protective 
sensation, bilaterally.  Muscle strength was 5/5 in all 
muscle compartments of the lower extremity.  The veteran did 
have significant hyperkeratotic lesion sub metatarsal head 
one.  There was also tenderness to palpation along the 4 cm. 
dorsal incision overlying the first metatarsal as well as the 
first metatarsophalangeal joint.  This tenderness could be 
described as sharp and pins and needles in nature.  The 
veteran did display rectus calcaneus upon weightbearing.  He 
was able to perform toe raises but with discomfort, 
particularly with pain on the sub metatarsal one.  

There was no range of motion at the first metatarsophalangeal 
joint secondary to the fusion procedure that was performed.  
The veteran did have tenderness to palpation sub metatarsal 
two as well as sub metatarsal one.  Ankle range of motion 
revealed 8 degrees of dorsiflexion, pain free, active and 
passive.  The subtalar joint had 3 degrees of inversion and 2 
degrees of eversion, bilaterally, both pain free, active and 
passive.  There was significant tenderness to palpation of 
the first metatarsophalangeal joint as well as sub metatarsal 
two.  There was some mild edema of the forefoot on the right 
foot.  

Radiographs were reviewed and revealed fusion at the first 
metatarsophalangeal joint with crossed screw fixation intact.  
Contracted rigid interphalangeal joint of the hallux was also 
observed.  Second digit dorsiflexory contracture at the 
metatarsophalangeal joint level with an overlapping third 
digit was also present.  The third digit was under the second 
digit.  The second digit was dorsiflexed and overlapping the 
third digit.  The second metatarsophalangeal joint had been 
resected.  Proximal interphalangeal fusion with adaptive 
hypertrophic bone was present along the area of the second 
digit.  Radiographs revealed significant post surgical 
changes with degenerative joint changes as well as 
hypertrophic bone formation.  The veteran also had 
significant painful hyperkeratotic lesions secondary to 
abnormal weightbearing.  

The examiner indicated that the veteran was status post 
osseous surgery of the first and second metatarsals of the 
right foot.  He noted that at this time there were 
progressive degenerative changes of the osseous structure 
which were causing significant symptomatology of the right 
foot.  Post surgical degenerative changes with respect to the 
bone could be inferred as a diagnosis.  Also, painful 
hyperkeratotic lesions secondary to post surgical changes 
were evident and painful.  

Based on the medical evidence, the Board finds that the 
veteran's service-connected status post osteotomies involving 
the first and second metatarsals, right foot is not more than 
30 percent disabling. The veteran is in receipt of the 
maximum permissible rating under Diagnostic Code 5284 (30 
percent) for severe impairment of the right foot.  The Board 
notes that the 30 percent evaluation assigned in this case 
takes into account the effects of calluses, arthritis and 
pain during use and flare- ups.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The rating criteria at DCs 5276, 5277, 5278, 5279, 5280, 
5281, and 5282 do not provide for a rating in excess of 30 
percent for impairment of only one foot.

The assignment of a higher 40 percent rating would require a 
showing that the veteran has loss of use of the foot.  There 
is no evidence of record indicating that the veteran has loss 
of use of the foot.  While he does experience pain on walking 
and standing, he is still able to perform these functions.  
Thus, a higher rating is not warranted.

In addition, the Board notes that there is no evidence of an 
exceptional or unusual disability picture with related 
factors, such as marked interference with employment or 
frequent periods of hospitalization, so as to warrant 
referral of the case to appropriate VA officials for 
consideration of an extra schedular rating under 38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218 (1995).  
Here, the record shows that the veteran is unemployed but it 
does not demonstrate that it is as a result of his service-
connected right foot disorder.  Moreover, there have been no 
recent hospitalizations for the veteran's right foot 
disorder.  In the absence of such factors, the Board finds 
that the criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.

The weight of the evidence demonstrates that the veteran's 
status post osteotomies involving the first and second 
metatarsals, right foot, is not more than 30 percent 
disabling.  As the preponderance of the evidence is against 
the claim for an increased rating for this disability, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

ORDER

An evaluation in excess of 30 percent for status post 
osteotomies involving the first and second metatarsals, right 
foot, is denied.  




REMAND

The veteran testified that his current left foot, knee, back, 
and neck disorders are aggravated by his service-connected 
right foot condition.  A disability which is proximately due 
to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310.  The 
secondary service connection will be established for the 
degree of aggravation of a non-service connected disability 
by a service connected disease or disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310(a) (2006); 
71 Fed. Reg. 52,744-47 (Sept. 7, 2006) (now codified at 38 
C.F.R. § 3.310(a)).  The threshold for finding a link between 
current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.  

The Board notes that in addition to service connection being 
in effect for right status post osteotomies involving the 
first and second metatarsal, service connection is also in 
effect for a scar resulting from a bone graft taken from the 
veteran's right hip, which was performed in connection with 
the right foot surgeries.  The most recent examination also 
revealed that the veteran walked with an altered gait.  
Further examination is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of any left foot, knee, low 
back and neck disorder.  All necessary 
tests and studies should be performed and 
all findings should be reported in 
detail.  The claims folder must be made 
available to the examining physician for 
review.  The examiner should answer the 
following questions: Is it at least as 
likely as not (50 percent probability or 
greater) that any left foot, low back, 
knee, or neck disorder, if found, is 
related to the veteran's period of active 
service?  If not, is it at least as 
likely as not that the veteran's service-
connected status post osteotomies 
involving the first and second 
metatarsals of the right foot or bone 
graft of the right hip, caused or 
aggravated (permanently worsened) any 
left foot, knee, low back, or neck 
disability?  The examiner is to set forth 
all findings and conclusions in a clear, 
comprehensive and legible manner.  The 
examiner should provide rationales for 
these opinions.

2.  If any of the above claims are not 
fully granted, issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


